DETAILED ACTION
Claims 1-17 dated 01/22/2020 are considered in this office action. Claims 1-17 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2; 5-6, 8, 11-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Burk (US 2017/0232975) and here in after will be referred as Burk. 

Regarding Claim 1,  Burk teaches a safety device (#102 HMI controller Fig .1) for use in a vehicle which is configured to be operated at least intermittently in an automated driving mode (Para [0026] automated parking), in which the vehicle drives in an automated manner, and 102 may receive data from a variety of sources. For example, the HMI controller 102 may receive some data from an antenna subsystem 114. Through the antenna subsystem 114, the HMI controller 102 may receive radio broadcasts including AM, FM, or satellite radio, cellular phone calls and data, Global Positioning System (GPS) data, and others.”), the safety device comprising: 
a computing device (#206 Operating System Para [0035] “he HMI controller 102 can include an operating system (OS) 206, software services 208, a SAM interface, HMI manager 212, and an output interface 214. “); 
and a first data interface, the safety device being configured to receive data about a driving status from the first data source via the first data interface, the safety device being configured to receive data about the driving status from a second data source different from the first data source (First Data Source #114 &116 Para [0025] “ The HMI controller 102 may receive data from a variety of sources. For example, the HMI controller 102 may receive some data from an antenna subsystem 114. Through the antenna subsystem 114, the HMI controller 102 may receive radio broadcasts including AM, FM, or satellite radio, cellular phone calls and data, Global Positioning System (GPS) data, and others. Through the antenna subsystem 114, the HMI controller 102 may be able to communicate with one or more service providers 116 through the Internet” Second Data Source : #118 second interface #120 Para [0028] : “The SAM 120 may be configured to receive data from the ADAS 118. The data from the ADAS 118 may be raw sensor data received by the ADAS and passed through to the SAM 120 for additional processing. The data from the 118 can also include processed data relating to an action identified and/or performed by the ADAS 118 based on the processing of the sensor data received by the ADAS 118.”);
 wherein the safety device is configured to output pieces of information about the driving status to a driver, using an information output device and based on the data received from the first data source and the second data source (Para [0037] : “The HMI manager 212 can also receive data from the SAM interface 210 and generate HMI output based in part on the driving condition status. For example, if the driving condition status indicates the presence of a road hazard, the HMI manager 212 may generate a user warning in the form of audio that can be delivered to the audio system 106, visual data that can be sent to the HUD 108, and other types of data. Because the services 208 and the HMI manager 212 have access to the driving condition status information, the output sent to each of the HMI components 104-112 can be coordinated in response to the same driving conditions status. This enables a more context-relevant control of the information communicated to the driver.”).  

Similarly Claims 11, and 16-17 are rejected on the similar rational. 

Regarding Claim 2, Burk teaches the safety device as recited in claim 1. Burk also teaches a second data interface; wherein the safety device is configured to receive the data about the driving status from the second data source via the second data interface (#210 Para [0037] : “The HMI manager 212 can also receive data from the SAM interface 210 and generate HMI output based in part on the driving condition status. For example, if the driving condition status indicates the presence of a road hazard, the HMI manager 212 may generate a user warning in the form of audio that can be delivered to the audio system 106, visual data that can be sent to 108, and other types of data. Because the services 208 and the HMI manager 212 have access to the driving condition status information, the output sent to each of the HMI components 104-112 can be coordinated in response to the same driving conditions status. This enables a more context-relevant control of the information communicated to the driver.”).  

 
Regarding Claim 5, Burk teaches safety the device as recited in claim 1. Burk also teaches further comprising: an information output device via which pieces of information about the driving status are output (Para [0035] #214 “The HMI controller 102 can include an operating system (OS) 206, software services 208, a SAM interface, HMI manager 212, and an output interface 214.”)  

Regarding Claim 6, Burk teaches the safety device as recited in claim 5. Burk also teaches further comprising: an interface to the information output device via which data and/or signals and/or a power supply for the information output device are provided (Para [0035] #214 “The HMI controller 102 can include an operating system (OS) 206, software services 208, a SAM interface, HMI manager 212, and an output interface 214.”).  

Regarding Claim 8, Burk teaches the safety device as recited in claim 5. Burk also teaches wherein the information output device is configured to output visual and/or acoustic pieces of information (#108 HUD Para [0022] : “The HUD 108 can be configured to deliver any suitable type of data to a user by projecting the data onto the windshield of the vehicle. For example, data 

Regarding Claim 12, Burk teaches the vehicle as recited in claim 11, Burk also teaches wherein the first data source is configured to output the pieces of information about the driving status to a driver. (Para [0025]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4, 7, 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burk in view of Rong et al. (CN209560310U) and herein after will be referred as Rong.

Regarding Claim 3, Burk teaches the safety device as recited in claim 1.
 Rong teaches wherein the safety device is configured to output the pieces of information about the driving status when a malfunction of the first data source is identified (Para [0061] : “The output device, then, judges whether the output device of the main system is faulty, and if there is a failure, the logic device of the main system cuts off communication with the output device of the main system, and upgrades the output device of the backup system to the output device of the main system; If there is no fault, the main system output device continues to operate.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burk	 to incorporate the teachings of Rong to include the safety device is configured to output the pieces of information about the driving status when a malfunction of the first data source is identified. Doing so would optimized the notification method of the status of driving condition of the vehicle to the user. 
	

Regarding Claim 4, Burk in view of Rong teaches the safety device as recited in claim 3.

Rong teaches wherein the safety device is configured to deactivate the first data source when a malfunction of the first data source is identified (Para [0061] : “The output device, then, judges 


Regarding Claim 7, Burk teaches the safety device as recited in claim 5, Rong teaches wherein the safety device is configured to identify a malfunction of the information output device (Para [0061] : “The output device, then, judges whether the output device of the main system is faulty, and if there is a failure, the logic device of the main system cuts off communication with the output device of the main system, and upgrades the output device of the backup system to the output device of the main system; If there is no fault, the main system output device continues to operate.”).  

Regarding Claim 10, Burk teaches the safety device as recited in claim 1, Rong teaches wherein the safety device is configured to output the pieces of information about the driving status with the same or a higher safety level than the first data source (Para [0061] # upgrades the output device of the backup system to the output device of the main system; ).  

Regarding Claim 13, Burk teaches the vehicle as recited in claim 11, Rong teaches (ii) the second data source and the first data source are supplied with energy by different energy supply sources (Para [0051] : “The interface device includes two power supply buses, two redundant first communication buses, and a board card identification, which are used for power supply interconnection, internal communication interconnection, and the logic devices of the current the two power supply buses are respectively 24V and 5V, and the two mutually redundant first communication buses are CAN0 and CAN1 communication buses.”).  

Regarding Claim 14, Burk teaches the vehicle as recited in claim 13, Rong also teaches wherein the different energy supply sources are parts of different vehicle electrical system channels (Para [0051] : “The interface device includes two power supply buses, two redundant first communication buses, and a board card identification, which are used for power supply interconnection, internal communication interconnection, and the logic devices of the current system and the paired system obtain their respective devices through the board card identification. the board identification number. 316 Wherein, the two power supply buses are respectively 24V and 5V, and the two mutually redundant first communication buses are CAN0 and CAN1 communication buses.”).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burk in view of Rong and in further view of Watahiki (US2011/0229164A1) and herein after will be referred as Watahiki.

Regarding Claim 9, Burk teaches the safety device as recited in claim 5. Rong teaches wherein the safety device is configured to identify a host malfunction ([0061]).

Watahiki teaches display the host malfunction using the information output device (Para [0046] “The notifying unit 203 notifies of a result of the malfunction determination by the determining 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burk and Rong to incorporate the teachings of Watahiki to include displaying the malfunction on the output device. Doing so would more effectively notify the malfunctioning of the system. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US2020/0198656
US10814912
US2019/0283770


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668